Citation Nr: 0726719	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for microhematuria. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1971 to 
December 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
personal RO hearing was scheduled in March 2004, but it was 
subsequently cancelled by the veteran.  Further, a Board 
hearing at the local RO was scheduled in July 2007; however, 
the veteran again cancelled the Board hearing in a June 2007 
statement.    


FINDINGS OF FACT

1.  An October 1996 Board decision denied entitlement to 
service connection for hematuria; an appeal was not initiated 
from that decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for microhematuria has not been received since the October 
1996 Board decision.   

3.  A May 1979 rating decision denied entitlement to service 
connection for low back pain; the veteran failed to perfect 
his appeal.  

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for low back pain has not been received since the May 1979 
rating decision.   


CONCLUSIONS OF LAW

1.  The October 1996 Board decision, that denied entitlement 
to service connection for hematuria, is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  New and material evidence has not been received since the 
October 1996 Board decision denying service connection for 
hematuria; thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The May 1979 rating decision, that denied entitlement to 
service connection for low back pain, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
May 1979 rating decision denying service connection for low 
back pain; thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in November 2002 and November 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board concludes that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The November 2002 VCAA letter was 
sent to the veteran prior to the March 2003 rating decision.  
However, this notice was deficient in that it only discussed 
the requirements for new and material evidence with respect 
to the claim for hematuria, but not the claim for low back 
pain; and the letter also only informed the veteran of the 
evidence necessary for entitlement to service connection in 
relation to the veteran's claim for low back pain, but not 
hematuria.  Nevertheless, the RO sent another VCAA notice to 
the veteran in November 2006, which satisfied all of the 
requirements.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless.  
Although the notice provided to the veteran in November 2006 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to certification of the 
veteran's claim to the Board in July 2007.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran informed him of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the November 2006 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the November  2006 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the claims for microhematuria and low 
back pain were previously denied as there was no medical 
evidence of a current disability.  The November 2006 letter 
specifically requested evidence of a current disability as 
manifested by the veteran's hematuria, as well as evidence of 
current low back disability.  Thus, the requirements set 
forth in Kent have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board notes that it appears that 
the original claims file was not available so the RO took 
steps to rebuild the claims file, which included obtaining 
copies of service medical records; VA treatment records from 
1979; rating decisions dated May 1979, January 1995 and May 
1995; a July 1979 statement of the case; private treatment 
records from the 1990s; and an October 1996 Board decision.  
The record in this case also includes July 1998 and August 
1998 VA examination reports, private treatment records, and 
additional VA treatment records.  Further, the RO has 
requested all medical records from private practitioners that 
have been identified by the veteran.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, in a November 2006 statement, the veteran 
indicated that he had no further evidence to submit.    

As in this case, where there is no showing of a current 
disability, a VA medical examination is not necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Moreover, the 
statutory duty to assist the veteran does not arise if the 
veteran has not presented new and material evidence to reopen 
his claim.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Microhematuria

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for microhematuria.  
Service connection for hematuria was denied in an October 
1996, Board decision.  The veteran was informed of the 
October 1996, Board decision, and failed to initiate an 
appeal.  Under the circumstances, the Board finds that the 
October 1996 Board decision became final.  38 U.S.C.A. 
§ 7104.  

The October 1996, Board decision noted that service medical 
records from 1972 showed that the veteran had microscopic 
hematuria and was referred for further clinical testing.  The 
testing revealed hematuria of unknown etiology.  The Board 
decision observed that the veteran had a VA examination in 
August 1974, at which he was diagnosed with hematuria, 
etiology unknown.   The Board decision also referred to 
private treatment records from the late 1970s and the 1990s, 
which continued to show a diagnosis of microhematuria, but 
did not relate the microhematuria to any current injury or 
organic disease process.  Thus, the Board denied the 
veteran's claim in the October 1996, Board decision because 
there was no medical evidence of a currently disability 
manifested by microscopic hematuria.  

Since the October 1996 Board decision, the following 
additional pertinent evidence has been added to the record: 
an August 1998 VA examination report; February 2004 private 
medical records from Dr. H.L, including an ultrasound of the 
renal system;  and VA treatment records from June 2003 to 
June 2006.  The August 1998 VA examination and opinion 
indicated that the veteran had idiopathic hematuria, which 
was of no medical consequence and was probably normal for the 
veteran.  The February 2004 private ultrasound of the renal 
system was negative.  Accompanying treatment records showed a 
diagnosis of hematuria.  VA treatment records also continued 
to show a diagnosis of idiopathic hematuria.  The Board notes 
that a February 2006 VA treatment record appeared to indicate 
that the veteran had a mild renal insufficiency with 
proteinuria/hematuria and that a further work up would be 
done.  Nevertheless, it appears that further tests were 
completed and the most recent VA treatment record in June 
2006 again showed that the diagnosis was chronic recurrent 
microscopic hematuria of unclear etiology.   In sum, the 
additional medical evidence still does not show a diagnosis 
of a chronic disability manifested by hematuria.  

As the additional medical evidence was not already of record 
at the time of the October 1996 Board decision, the Board 
finds that this evidence is new because it is not redundant 
of previous medical evidence.  Nevertheless, as the medical 
evidence still does not show that the veteran has a chronic 
disability manifested by microhematuria, this evidence is not 
material because it does not relate to the unestablished fact 
of whether the veteran has a current disability, which is 
necessary to substantiate the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for microhematuria is not reopened.  38 U.S.C.A. § 5108. 

Low Back Pain

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for low back pain.  Service 
connection for low back pain was denied in a May 1979 rating 
decision.  The veteran filed a notice of disagreement and a 
statement of the case was issued in July 1979; however, the 
veteran failed to perfect the appeal.  Under the 
circumstances, the Board finds that the May 1979 Board 
decision became final.  38 U.S.C.A. § 7105(c).  

According to the July 1979 statement of the case, the RO 
denied the veteran's claim for low back pain in the May 1979, 
rating decision because there was no medical finding of a 
current low back disability.  Since the May 1979, rating 
decision, the following additional pertinent evidence has 
been added to the record:  private treatment records from the 
1990s; a July 1998 VA examination report; and VA treatment 
records from June 2003 to June 2006.  The July 1998 VA 
examination showed that x-rays of the lumbar spine were 
normal.  The examiner noted that it was a normal back 
examination and diagnosed the veteran with common mechanical 
back pain by history.  The private treatment records from the 
1990s and the more recent VA treatment records continued to 
show complaints of low back pain.  The most recent VA 
treatment record regarding the veteran's low back dated 
February 2006 again showed chronic low back pain.  In sum, 
the additional medical evidence still does not show a 
diagnosis of a chronic low back disability.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 
(Fed. Cir. 2001).  
  
Again, as the additional medical evidence was not already of 
record at the time of the May 1979 rating decision, the Board 
finds that this evidence is new because it is not redundant 
of previous medical evidence.  Nevertheless, as the medical 
evidence still does not show that the veteran has a chronic 
low back disability, this evidence is not material because it 
does not relate to the unestablished fact of whether the 
veteran has a current disability, which is necessary to 
substantiate the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for low back pain is not reopened.  38 U.S.C.A. § 5108. 

Conclusion

New and material evidence to reopen claims for entitlement to 
service connection for microhematuria and low back pain has 
not been received.  


ORDER

The appeal is denied as to both issues. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


